Case 2:18-cr-00422-SMB Document 422-2 Filed 12/14/18 Page 1 of 4




               Exhibit B
         Case 2:18-cr-00422-SMB Document 422-2 Filed 12/14/18 Page 2 of 4




CURRICULUM VITAE
FBI Information Technology Specialist – Forensic Examiner
Matthew Frost
(208) 238-5000
matthew.frost@ic.fbi.gov
  Education:               Idaho State University, Pocatello ID                 Graduated: May 2010
                           Masters of Business Administration
                                   Computer Information Systems emphasis.
                                   Studies in information assurance.
                                   GPA: 3.61
                                   Related course work: Information assurance, computer security,
                                   network defense, and ethical hacking.

                           Idaho State University, Pocatello ID                 Graduated: May 2008
                           Bachelor of Science, Economics
                                   Major: Applied Economics
                                   Minors: Political Science
                                   GPA: 3.49
                                   Related course work: Information assurance, business
                                   management/law, computer information systems, statistics, calculus,
                                   and programming.

                           Second Language/Foreign Travel                     March 2001 – April 2003
                                 Two years immersed in Russian culture living in several cities
                                 throughout eastern Ukraine.
                                 Speak, read, and write Russian at an advanced intermediate level.

Employment:                Federal Bureau of Investigation, Pocatello, ID          May 09 – Present
                           Information Technology Specialist- Forensic Examiner
                                   Follow rules of evidence and agency policies
                                   Collect digital evidence for forensic examinations and created
                                   forensic images of hard drives, removable media, CDs/DVDs, tapes,
                                   floppy disks and other digital storage devices.
                                   Examine physical evidence with adherence to: documented quality
                                   assurance guidelines, technical and administrative reviews, and
                                   standard operating procedures.
                                   Ensure data integrity and maintain chain of custody.
                                   Conduct both laboratory and field work in cooperation with case
                                   agents and professional staff.
                                   Generate reports to present findings of examinations.
                                   Certified as a Forensic Examiner 6/15/2011.
                                       o Current FBI certifications:
                                                  Wintel - 6/15/2011
                                                  Linux - 9/6/2011
                                                  Cell Phone/GPS/Mobile devices - 5/02/2013
                                                  Mac Basic - 4/15/2015
      Case 2:18-cr-00422-SMB Document 422-2 Filed 12/14/18 Page 3 of 4




                  Idaho State University, Pocatello ID                    Aug 08 - May 2009
                  Information Assurance Research Analyst
                          Operate a penetration attack and network defense operations
                          research analyzer.
                          Developing policies and compliance procedures to standards such as
                          CNSS, NIST, and FIPS.
                          Researching and developing training materials for information
                          assurance topics.
                          Evaluate government protocols, and regulations to maintain system
                          integrity.
                          Studied methods to harden networks against intrusion.
                          Researching FISMA compliance, NIST risk management framework,
                          Certification and Accreditation, as well as Plan of Action and
                          Milestone Reporting.
                          Develop training materials to assist government agencies
                          communicate, manage, and supervise IT workers and organizations
                          in the integration and development of Information Assurance
                          programs.

                  Federal Bureau of Investigation, Pocatello, ID           Aug 2008 – May 2009
                  Internship
                          Work alongside Computer Analysis and Response Team.
                          Assist with administrative tasks, archiving, labeling, and clerical.

                  Federal Bureau of Investigation, Pocatello, ID        Feb 2007 – Aug 2008
                  Office Automation Assistant; Team Leader
                          Prepared verbatim transcripts to be used in court proceedings.
                          Led a team of ten members by: assigning work, setting standards of
                          performance, assisting with questions, proofing work, and reporting
                          case status to supervisor.
                          Trained new employees.
                          Received “On the Spot Performance Award”


Other Certifications and training:
                         A+ Essentials Certification                            October 2009
                         AccessData Boot Camp                                   November 2009
                         A+ It Technician Designation Certification             November 2009
                         Security + Certification                               December 2009
                         AccessData Internet Forensics                          March 2010
                         AccessData Windows Forensics                           May 2010
                         Linux Command Line                                     October 2010
                         Network+ Certification                                 November 2010
                         Certified Ethical Hacker Certification                 February 2011
Case 2:18-cr-00422-SMB Document 422-2 Filed 12/14/18 Page 4 of 4



                 Certified Penetration Tester Certification      March 2011
                 Intermediate Linux                              August 2012
                 Unix Live Capture and Servers                   September 2012
                 SANS 560 Network Penetration Testing and
                     o Ethical Hacking                           August 2014
                     o Certification received November 2014
                 SANS 408 Windows Forensic Analysis              October 2014
                 Mac Basic Certification                         April 2015
                 SANS 508 Advanced Digital Forensics and
                     o Incident Response                         May 2015
                 Senior/Master Examiner Certification            September 2015
                 Industrial Control Systems Cyber Security 301   July 2016
                 Certified Linux Forensic Practitioner           September 2016
                 JTAG Competency Exam                            July 2017
                 ISP Certification                               July 2017
